REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claim 4 contains the limitation regarding the fixing element has a holding region which is inserted in the recess and a latching protrusion extending upward above the handle for the latching lug.  Independent claim 5 contains the limitation regarding wherein at least one of the lever region, or the region and wall portion of the inner wall of the cut-out facing towards the rear in the travel direction, or the exposed region of the holding region of the fixing element facing the clamping element, comprise means for securing the loop strips, or wherein the pole handle furthermore comprises a wedge which, in the latched position, can be inserted by at least one of a friction fit or force fit or form fit between the lever region and a wall of the passage opening, so that the clamping element can no longer be swiveled into the released position. Independent claim 17 contains the limitation regarding wherein in its head region, the clamping element comprises a curved region facing the hand loop and pointing towards the rear in the travel direction, and the pressure surface arranged towards the front in the travel direction, wherein the curved region surrounds and forms the loop opening, and at the front part of the curved region in the travel direction, the latching lug is formed as a downwardly directed protrusion which, in the clamping position, engages releasably behind the protrusion of the handle head or behind the latching protrusion of the fixing element, wherein the curved region has arcuate recesses facing the handle body on both sides. Independent claim 18 contains the limitation regarding wherein the cut-out comprises a receiving recess in the region and wall portion of the inner wall facing towards the rear in the travel direction, in the form of a T-shaped recess with an open .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618